Case: 14-3197      Document: 16      Page: 1     Filed: 10/15/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    ROBERT J. SARHAN,
                        Petitioner,

                                v.

                DEPARTMENT OF JUSTICE,
                        Respondent.
                   ______________________

                          2014-3197
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0752-13-2702-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Robert J. Sarhan (Sarhan) moves for leave to with-
 draw his informal opening brief and to file a formal re-
 placement brief. Sarhan also moves for an extension of
 time to file a formal replacement brief.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 14-3197    Document: 16     Page: 2     Filed: 10/15/2014



 2                                SARHAN    v. DOJ



     (1) The motions are granted to the extent that Sar-
 han’s informal brief filed on September 16, 2014 will be
 withdrawn if he files a formal brief within 60 days of the
 date of filing of this order.
     (2) If Sarhan does not file a formal brief within the 60
 days allotted, the case will proceed on his previously filed
 informal brief. The Department of Justice's brief is due
 within 100 days of the date of filing of this order.
                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


 s21